DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 2/18/2021 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No JP 2020-026175, filed on 2/19/2020.

Information Disclosure Statement
	The information disclosure statements filed on 2/18/2021, 7/9/2021, and 9/24/2021 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 2/18/2021 have been reviewed and are considered acceptable.

Specification
	The specification field on 2/18/2021 has been reviewed and is considered acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US PGPUB 20190253355).

Regarding Claims 1, 11, and 12; Sawada teaches; A production system, comprising: (Sawada; at least Fig. 1; paragraph [0039]; disclose an industrial production system)
a first industrial machine; (Sawada; at least Fig. 1; paragraph [0057]; disclose a control device (10) (first industrial machine))
and a second industrial machine configured to periodically communicate to and from the first industrial machine, (Sawada; at least Fig. 1; paragraph [0057]; disclose slave devices (211, 212, and 221) (second industrial machine))
wherein the second industrial machine is configured to divide its data into portions and transmit each of the divided portions of the data to the first industrial machine in each of a plurality of periods through use of a periodic region included in each of the plurality of periods. (Sawada; at least Fig. 3; paragraphs [0032]-[0034]; disclose wherein the control device includes a communication management part (110) (periodic region) which determines when control data cannot be transmitted in one cycle of a cyclic period and in response divides the data into various portions that are then sent out in each of a plurality of periods).

Regarding Claim 2; Sawada teaches; The production system according to claim 1, wherein a part of the periodic region is used to transmit and receive data for control between the first industrial machine and the second industrial machine at least once in one period. (Sawada; at least paragraph [0036]; disclose wherein the cyclic communication part (121) (periodic region) transmits and receives data between the control device and a slave device).

Regarding Claim 3 and 13; Sawada teaches; The production system according to claim 1, wherein the periodic region includes a first region and a second region, the first region corresponding to data capable of being transmitted in one period, the second region corresponding to data not capable of being transmitted in one period, and wherein the second industrial machine is configured to use the second region of the periodic region. (Sawada; at least Fig. 3; paragraphs [0068]-[0070]; disclose wherein the communication management part (110) (periodic region) includes a first control management communication management (111) region which corresponds to data that can be transmitted in one cycle and a second control system communication management (112) region which corresponds to data not being capable of being transmitted in one period and wherein the industrial machine is configured to use the second region when transmitting data that cannot be completed in one cycle).

Regarding Claims 4, 14, and 15; Sawada teaches; The production system according to claim 1, wherein the production system includes a plurality of second industrial machines, wherein the first industrial machine is configured to sequentially communicate to and from the plurality of second industrial machines in one period, and wherein each of the plurality of second industrial machines is configured to use the periodic region corresponding to one of the plurality of second industrial machines to transmit a part of the data on the one of the plurality of second industrial machines when a turn corresponding to the one of the plurality of second industrial machines arrives. (Sawada; at least Fig. 6; paragraphs [0080] and [0097]; disclose a communication cycle example in which each second machine (i.e. slave devices 211, 212, and 221) are each allocated a portion of the communication cycle in which control information is provided and wherein the communication is performed in order from the side of the leading bit (i.e. sequentially to each device)).

Regarding Claims 5, 16, 17, and 18; Sawada teaches; The production system according to claim 1, wherein the second industrial machine is capable of acquiring a plurality of types of the data, (Sawada; at least paragraphs [0030]-[0032]; disclose wherein the slave devices (second industrial machine) is capable of receiving a first and second data type)
wherein the first industrial machine is configured to specify at least one type of the plurality of types, (Sawada; at least Figs. 7a-10; paragraphs [0109]-[0113]; disclose wherein the control device (first industrial machine) specifies various types of data through the use of data type IDs))
and wherein the second industrial machine is configured to divide data of the specified at least one type into portions and transmit each of the divided portions of the data of the specified at least one type to the first industrial machine in each of a plurality of periods. (Sawada; at least Fig. 6; paragraphs [0097]-[0106]; disclose wherein the various pieces of data are divided into portions of a transmission cycle and wherein the system determines available space for allotting room to transmit portions of the second control data type, which cannot be transmitted in a single cycle, during each communication cycle thus completing transmission of the second data type over a plurality of periods).

Regarding Claims 6, 19, and 20; Sawada teaches; The production system according to claim 1, wherein the periodic region includes a plurality of regions for storing a part of the data, wherein the first industrial machine is configured to specify at least one of the plurality of regions, and wherein the second industrial machine is configured to use the specified at least one of the plurality of regions to transmit the data to the first industrial machine. (Sawada; at least Fig. 3; paragraphs [0044] and [0068]-[0071]; disclose wherein the periodic region includes a plurality of regions for storing part of the data (i.e. first, second, and information system communication management) and wherein the second control device utilizes the plurality of regions (i.e. request from the information system communication management) to send acquired data from the second control device back to the first control device).

Regarding Claim 9; Sawada teaches; The production system according to claim 1, wherein the data is trace data generated by the second industrial machine, analysis data obtained through analysis by the second industrial machine, or machine data on a machine connected to the second industrial machine. (Sawada; at least paragraph [0044]; disclose wherein the data includes information system data including log data about machines connected to the system).

Regarding Claim 10; Sawada teaches; The production system according to claim 1, wherein the first industrial machine is a master machine configured to transmit a command, and wherein the second industrial machine is a slave machine configured to operate in accordance with the command. (Sawada; at least paragraph [0057]; disclose wherein the first device is a control device configured to send control commands to a plurality of second slave devices that operate in accordance with the command from the first device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US PGPUB 20190253355) in view of Yoneda et al. (US PGPUB 20190253497).

Regarding Claim 7; Sawada appears to be silent on; The production system according to claim 1, wherein the periodic region and a non-periodic region exist in one period, and wherein the second industrial machine is configured to use both of the periodic region and the non-periodic region in each period to transmit the data to the first industrial machine. 
However, Yoneda teaches; The production system according to claim 1, wherein the periodic region and a non-periodic region exist in one period, and wherein the second industrial machine is configured to use both of the periodic region and the non-periodic region in each period to transmit the data to the first industrial machine. (Yoneda; at least paragraphs [0028]-[0029]; disclose wherein the communication management part (110) includes a cyclic communication part (121) (periodic region) and a message communication part (122) (non-periodic region) which is used to collect non-cyclic information). 
Sawada and Yoneda are analogous art because they are from the same field of endeavor or similar problem solving area of plc communication and control systems.
One of ordinary skill in the art before the effective filing date would have been motivated to combine the known method of utilizing both periodic and non-periodic communication control as disclosed by Yoneda with the known system of a PLC communication and control system as taught by Sawada to achieve the known result of efficient communication and data acquisition. One would be motivated to combine the cited art of reference in order to provide a way to efficiently provide non-cyclic data to a controller without requiring a user to program the data acquisition sequence in a program thus reducing the burden on the user as taught by Yoneda (at least paragraph [0030]). 

Regarding Claim 8; the combination of Sawada and Yoneda further teach; The production system according to claim 7, wherein a data portion distributed to one of the periodic region and the non-periodic region has identification information assigned thereto, and wherein the first industrial machine is configured to reassemble, based on the identification information, the respective data portions received through use of the periodic region and the non-periodic region. (Sawada; at least . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Onose et al. (US PGPUB 20200409329): disclose a system and method for communicating control information from a CNC device to a PLC in which the CNC cannot respond during a periodic communication period. The CNC collects the data and sends the data in packets when it is able to respond.

Annen (US PGPUB 20190377314): disclose a system and method for transferring received data between first and second memory areas during various transfer periods.

Hashimoto (US PGPUB 20180067472): disclose a system and method for assigning a period for collecting NC data according to size specifications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117